Citation Nr: 1526151	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  11-33 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2014).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 

INTRODUCTION

The Veteran had active service from April 1962 to April 1965 and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  

In July 2012, the Veteran testified at a Board hearing over which the undersigned presided.  A transcript of that hearing has been associated with his claims file.

In October 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's October 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The Veteran's respiratory problems are diagnosed as chronic obstructive pulmonary disease (COPD) and bronchitis--known clinical diagnoses, and there has been no demonstration that either was present during military service or is otherwise related to the Veteran's service.


CONCLUSION OF LAW

The Veteran does not have a respiratory disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection, the RO sent to him a letter dated in April 2010 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the April 2010 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  Service treatment records are associated with the claims file, as are identified private medical records.  The Veteran has undergone a December 2014 VA examination that addresses the issue of service connection for respiratory disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that the VA opinion obtained in this case is adequate.  The opinion considered the pertinent evidence of record, the Veteran's personal/lay history, and provided a rationale for its conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board finds that the October 2014 remand instructions have been substantially met.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).  A new VA examination and opinion were obtained as to the etiology of the Veteran's respiratory disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A.    §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

VA will pay compensation to a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability, provided that such disability became manifest during service in the Southwest Asia theater of operations, or to a degree of 10 percent or more, not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following):  An undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: chronic fatigue syndrome; fibromyalgia; functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: Fatigue; signs or symptoms involving skin, headache, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Inasmuch as the Veteran's service records show that he served in Southwest Asia from October 23, 1990 to March 23, 1991, he is a Persian Gulf War veteran within the meaning of the applicable statute and regulation.

The Veteran contends that he has a respiratory disability that was caused by his work with petroleum in Southwest Asia and breathing fumes from burn pits.  The Veteran additionally has indicated that he was exposed to the burning of human waste, combat smoke from burning oil wells, and dust storms.  The Veteran additionally submitted a letter dated July 24, 1997 indicating that his unit was exposed to nerve agents, sarin and cyclosarin.  The Board notes that the Veteran's military occupational specialty while on active duty in 1990-1991 was petroleum supply specialist.

The Veteran additionally contends that his claimed disabilities are part of a constellation of symptoms as due to an illness as described under 38 C.F.R. § 3.317.  38 C.F.R. § 3.317(a)(4).

The Veteran's service treatment records do not reflect any complaints or diagnoses of respiratory disability.  A July 1990 Health Risk Appraisal form shows that the Veteran indicated he was a current smoker and had been for about a year.  The Veteran's May 1991 service separation examination reveals that his lungs were clinically evaluated as normal, and the Veteran specifically denied that he had any shortness of breath or a chronic cough on the corresponding report of medical history.

At a June 2010 VA respiratory examination, the Veteran indicated that he was diagnosed by his private doctor as having COPD for which he took albuterol inhalers intermittently.  The examiner also noted the Veteran's history of smoking.

A May 2012 private treatment record noted that the Veteran had been diagnosed with acute bronchitis.  

At his July 2012 Board hearing, the Veteran testified to pumping large amounts of diesel fuel in service and claimed that such contaminated his body, resulting in his having COPD and chronic bronchitis.  

An August 2012 private medical opinion by Dr. W. F. states that the Veteran's COPD and chronic bronchitis are at least as likely as not related to service.  He opined that the Veteran's respiratory disability had progressed much more rapidly than the usual course seen before 2008.  Dr. W. F. stated that the Veteran had several prolonged periods of exposure and that his disease could be worsened by just one exposure and that he had many.  He continued to state that although the Veteran did smoke, it was the doctor's opinion that his Gulf War exposure accelerated the Veteran's disease process, which now required chronic treatment. 

Pursuant to the October 2014 Board remand, the Veteran underwent another VA respiratory examination in December 2014.  Upon examination, the Veteran was diagnosed with COPD and chronic bronchitis.  He required the use of inhaled medications, to include daily inhalational bronchodilator therapy, daily inhalational anti-inflammatory medication, and Spiriva once daily.  His COPD was predominantly responsible for the need for inhaled medications.  He did not require the use of oral bronchodilators.  A chest x-ray revealed no acute pulmonary pathology.  The examiner stated that the Veteran's disability pattern consisted of a diagnosable condition with a clear and explainable etiology.  He opined that the Veteran's COPD and chronic bronchitis were less likely than not caused by or related to a disease or injury in service, to include exposure to toxic fumes and petroleum refuse while in-service, exposure to nerve agents, burning of human waste, combat smoke from burning oil wells, and/or dust storms.  The examiner reasoned that the Veteran had a very long smoking history and that despite having since quit smoking, smoking is the most common cause of COPD and bronchitis.  He further addressed the Veteran's contentions that his COPD and bronchitis were secondary to his work with petroleum and breathing fumes from burn pits, burning human waste, combat smoke, burning wells, and dust storms in 1990 and 1991.  The examiner indicated that COPD and chronic bronchitis require chronic exposure to respiratory insults and do not begin from short-term exposure.  He pointed out that particulate matter may cause insult to the lungs with short-term exposure but if this was the cause of the Veteran's lung disease, the lung disease would have onset more acutely or at least sub-acutely and would have manifested in months to a few years after the insult.  The Veteran's COPD, however, did not manifest until 15 to 20 years after his Southwest Asia experience.  Therefore, the examiner concluded that by far, the most likely cause of the Veteran's COPD and chronic bronchitis was decades of tobacco smoke and it was far less likely that a brief and transient exposure to respiratory irritants or toxins in the Gulf War made any significant contribution to the Veteran's lung condition.

As indicated by the December 2014 VA examiner, examination confirmed that the Veteran has COPD and chronic bronchitis.  As COPD and chronic bronchitis are known clinical diagnoses, the Veteran does not have an undiagnosed respiratory illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

The Veteran's service treatment records do not tend to show that the Veteran's COPD or chronic bronchitis had its onset during service.  As for post-service medical evidence, the medical records do not show or contain any evidence suggesting a relationship between COPD or chronic bronchitis and the Veteran's service.

The Board has considered the medical literature, news articles, and buddy statements submitted by the Veteran in support of his service connection claim.  However, the Board finds that the lay statements and memoranda submitted by the Veteran are of little probative value to his claim for service connection for a respiratory disability.  While such evidence indicates that the Veteran may have been exposed to diesel fuel and other toxins in service, they provide no information as to whether, in the Veteran's case, there is a current respiratory disability related to service, including the in-service exposures.

The Veteran's assertions that his COPD and chronic bronchitis are related to his active service have been considered.  To the extent that this is an opinion of a nexus between his respiratory disabilities and his service, the Board finds his statement is not competent evidence.

Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor for consideration is the complexity of the question to be determined.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  See Layno v. Brown, 6 Vet. App. 465, 496 (1994) (explaining that a layperson is competent to report only that which he or she observed).

Whether service in certain geographical areas or exposure to certain hazards can cause COPD and chronic bronchitis is not a question that can be determined by mere observation.  The Veteran cannot provide a competent opinion on a matter as complex as an etiological relationship between his period of service and his currently diagnosed disease.  His statements regarding the etiology of his respiratory disabilities are not based on medical training and/or experience.  Accordingly, the Board finds that his opinion in this regard is not competent evidence and therefore not probative.  

As for any assertions of breathing problems during and since service, the Board notes that the Veteran specifically denied such symptoms on his May 1991 service separation examination.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board finds the August 2012 private opinion to be insufficient to grant the Veteran's claim.  Although Dr. W. F. relates the Veteran's current respiratory disability to service, this opinion is entitled less weight than the VA examiner's opinion.  Dr. W. F.'s opinion appears to suggest that the Veteran had a respiratory disability, to include COPD, while in service, which was worsened by the in-service toxins.  However, after review of the record, the Board finds that there is no indication that the Veteran had COPD, chronic bronchitis, or any respiratory disease while he was on active duty.  Therefore, the Board finds the opinion of Dr. W. F. to be based on an inaccurate factual premise.  The value of a medical opinion is significantly lessened to the extent it is based on an inaccurate factual premise. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the Board finds that the December 2014 examiner's findings are more persuasive than those of the August 2012 private physician in this regard.  The December 2014 VA examiner's opinion specifically stated that the Veteran's COPD and chronic bronchitis were not related to the Veteran's military service.  The Board affords the December 2014 VA examiner's opinion considerable probative value because the examiner provided an explanation that was consistent with the record and supported by medical principles articulated by the examiner regarding the onset of chronic lung problems such as COPD and bronchitis.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that most of the value of a medical opinion comes from its reasoning).  Further lending weight to the December 2014 VA examiner's opinion is the fact that the opinion was based on a contemporaneous examination and a review of the Veteran's claims file.

A review of the evidence reveals that the Veteran's respiratory disability did not have an onset during his active service and was not caused thereby.  As the preponderance of evidence is against the claim, the Board must deny the claim of entitlement to service connection.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


